Citation Nr: 0009488	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister, A.A.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant's DD Form 214 indicates that between September 
1967 and April 1969, he had 2 months and 28 days of active 
duty service.  The majority of his time in service was time 
lost under 10 U.S.C. 972 (due to being absent without leave 
or in confinement).  In a prior Board decision, dated in 
September 1998, the Board determined that he had at least 90 
days of active continuous service based on the addition of 4 
days of travel time.  

This claim was initially before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded this matter on two prior 
occasions for further RO action.  The requested RO action has 
been accomplished and the claim has been returned to the 
Board.   

It appears that the appellant is claiming entitlement to 
pension benefits.  (See Income-Net Worth and Employment 
Statement dated in November 1998.)  There is nothing more 
than a pending claim at this time.  There has been no 
adjudication of the claim, notice of disagreement, statement 
of the case, or substantive appeal.  Therefore, the Board 
does not have jurisdiction of the issue and the matter is 
referred to the RO for further action.  See Black v. Brown, 
10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  The appellant had 90 days or more of continuous active 
duty service.

2.  The appellant was first diagnosed with a chronic disease, 
schizophrenia, in May 1969.

3.  Schizophrenia was manifested to a degree of 10 percent or 
more within one year of separation from service.  


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record indicates that schizophrenia was 
diagnosed shortly after separation from service, and that he 
currently has schizophrenia.  The record also indicates that 
all relevant facts have been properly developed, and that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The appellant's service medical records include a pre-
induction examination report, dated in September 1967, which 
notes no psychiatric abnormalities.  A report of a 
psychiatric evaluation, dated in February 1969, indicates 
that he gave a history of marked social inadaptability prior 
to and during service.  It was noted that he used poor 
judgment, was not committed to any productive goals, and was 
completely unmotivated for further military service.  He was 
diagnosed with schizoid personality, chronic, moderate, 
manifested by aloofness, unsociability, bland, flattened 
effect, colorless, emotionally shallow, eccentricity, 
unadaptability, unable to hold any job for any reasonable 
length of time.  It was noted that this condition was not 
incurred within the line of duty and that it existed prior to 
service.  It was recommended that he be administratively 
separated.  His separation examination report, dated in March 
1969, indicates no psychiatric abnormalities.  It was noted, 
however, that there was a history of suicide attempt.  

A letter from the Henry Street Settlement, dated in December 
1969, indicates that the appellant first went there for 
treatment in 1964, and withdrew from treatment a few months 
later the same year.  He re-appeared in February 1966 and 
again withdrew in June of 1966.  He returned in November 1967 
and was seen intermittently until 1968.  All treatment was 
done by social workers.  He did see a psychiatrist in 
consultation on June 18, 1964, December 16, 1964, and 
November 21, 1968.  He was diagnosed as having an emotionally 
unstable personality.  

A report of a VA neuropsychiatric examination, dated in May 
1969, indicates that the appellant was in good contact.  
Remarks were relevant and coherent.  Thinking was slow.  He 
appeared to have difficulty in expressing his mental content.  
Affect was good.  He was tense, anxious, restless, tremulous, 
irritable, and depressed.  He admitted having auditory 
hallucinations and ideas of reference and persecution.  He 
was oriented and his behavior was normal.  Memory and insight 
were impaired.  Judgment was fair.  The diagnosis was 
schizophrenic reaction, paranoid type, incapacity, moderate.

A letter from the Director of the Henry Street Settlement, 
dated in December 1995, indicates that records as far back as 
the 1960's were not kept.  However, she reportedly knew from 
first-hand experience (she had been with the clinic since 
1969, and its director since 1974), that the public schools 
used the mental health clinics as an extension of the school.  
It was not unusual for teachers to send children directly to 
the clinic if a child was acting up in the classroom without 
first referring the child to the guidance counselor or 
principal.  It was also not uncommon at that time to treat a 
child's behavior problems in the classroom as an emotional 
problem, rather than a discipline problem.  Children and 
adolescents seen in the mental health clinic generally were 
not severely emotionally disturbed and usually did not have a 
major psychiatric diagnosis.  

Current medical evidence of record includes a report of a VA 
examination, dated in April 1999, which indicates that the 
appellant has schizophrenia, paranoid type, chronic, severe.  
The examiner found, from evaluation of the records, that the 
appellant had some difficulties growing up and going through 
school.  Because of that, he was referred to a clinic for 
counseling.  After joining service, his behavior deteriorated 
even more.  He was not able to adjust to the demands of 
service and got into trouble because of that.  The examiner 
opined that the appellant's "behavior while in active duty 
could be produced by his emotional problems and following 
discharge, he was diagnosed with psychotic disorder which 
could be interpreted as a maturation of symptoms or that even 
while in the service, he was suffering with this type of 
condition." 

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In the case of any veteran who served for ninety 
days or more during a period of war or after December 31, 
1946, service connection for a chronic disease, to include 
schizophrenia (psychoses) may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309.  Generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111 (West 1991); see also 38 C.F.R. § 
3.304(b).

In the case at hand, the appellant's service medical records 
do not show that any psychiatric condition was noted when he 
was inducted; therefore, he is entitled to the presumption of 
soundness.     

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence which shows that 
an acquired psychiatric condition, specifically, 
schizophrenia, existed prior to and was aggravated in 
service. The burden of proof is on VA to rebut the 
presumption by producing such clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  This determination should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

The Board finds that the clear and unmistakable evidence 
necessary to rebut the presumption of soundness for 
schizophrenia is not of record.  While the Board is presented 
with clear and unmistakable evidence that a personality 
disorder existed prior to service, the existence of such 
personality disorder is not an indication of the existence of 
an acquired psychiatric disorder.  The medical evidence of 
record does not establish the presence of schizophrenia prior 
to service; rather, it was first diagnosed 3 months after 
separation from service.  In addition, a current VA 
examination, based on evaluation of all records, did not 
conclude that schizophrenia pre-existed service.  Therefore, 
the Board concludes that the appellant must be presumed to 
have been in sound condition, at least with regard to 
schizophrenia, at induction.  

The Board previously concluded that the appellant had at 
least 90 days of continuous active duty service.  In 
addition, the record indicates that schizophrenia was 
manifested to a compensable degree within one year of 
separation from service.  In particular, it is noted that in 
May 1969, he was tense, restless, tremulous, irritable, 
depressed, and that he had auditory hallucinations and ideas 
of reference and persecution.  His disability was found to be 
moderate at that time.  Under the applicable regulations, 
this level of disability is considered compensable.  
38 C.F.R. Part IV, Diagnostic Code 9203 (1969).  Given that 
the evidence indicates that a chronic disability was 
manifested to a degree of 10 percent or more within one year 
of separation from service, and given that he continues to 
suffer from this disability, service connection is warranted.

In regard to the personality disorder, that condition was 
clearly and unmistakably manifest prior to service and the 
presumption of sound condition is rebutted by preservice 
private medical records and the inservice contemporaneous 
medical opinions.  The Board does not address the issue of 
aggravation because regardless of the degree of severity, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303; Beno 
v. Principi, 3 Vet. App. 439, 441 (1995).


ORDER

Entitlement to service connection for schizophrenia is 
granted.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

